Title: From George Washington to Major General Stirling, 6 May 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Head Quarters Morris Town May 6th 1777.

It is with pain, I inform you, that a complaint has been made to me of your having treated Mrs Livingston with a degree of roughness and indelicacy, which I am convinced, your cooler reflexion must condemn. Conscious that you have too much regard for your Character as a Gentleman, and too nice a sensibility of the impulses of humanity, deliberately to commit an indiscretion of the kind, I can only impute, what has happened, to a sudden transport of passion; and I am persuaded, I need only beg you to consider your conduct in this affair, to make you feel the impropriety of it, and do every thing proper to obviate the disagreeable consequences it tends to produce.
I pretend not to interfere in this matter, in any other light, than as a friend. The respect I have for your reputation will not allow me to

be silent, when I cannot but fear you have acted in a manner that will be prejudicial to it. May I not add, that the Enemies of our cause will take advantage of such a Circumstance, from the Military rank you hold, to make comments of a very injurious nature.
The present situation of public affairs, affords abundant causes of distress, we should be very careful how we aggravate or multiply them, by private bickerings. It is not for me to enter into the merits of the dispute, that gave rise to the ill treatment complained of; but I must take the liberty to give my opinion, that prudence and compassion equally dictated, all little differences and animosities, calculated to increase the unavoidable evils of the times, should be forgotten, or, at least, postponed; and that Mrs Livingstons Character, connexions, Sex, & Situation intitle her to a degree of respect and consideration, inconpatiable with that kind of deportment, which I am informed you have, in this instance, observed towards her. Her son has signified to me, that it is his mother’s intention, to change her habitation, as soon as She can find a commodious place for the purpose; Surely you can have no objection to allowing her the time necessary for accomplishing it; and will never think of expelling her by violence, and exposing her to all the inconveniences She would naturally experience.
I hope your Lordship will entertain a just idea of the friendly motives that occasion this letter; and will believe me to be with great regard, Your Lordship’s Most Obedt Servant

G. Washington

